KLEVANSKY PIPER, LLP
A Limited Liability Law Partnership

SIMON KLEVANSKY                  3217-0
ALIKA L. PIPER                   6949-0
CARISA LIMA KA’ALA DUFFY 7372-0
841 Bishop Street, Suite 1707
Honolulu, Hawaii 96813
Telephone: (808) 536-0200
Facsimile: (808) 237-5759
E-Mail: sklevansky@kplawhawaii.com
        apiper@kplawhawaii.com
        kduffy@kplawhawaii.com

Attorneys for Plaintiff Dane S. Field

                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

  In re                                    Case No. 16-01294
                                           (Chapter 7)
  ROLLOFFS HAWAII, LLC,

                     Debtor.


  DANE S. FIELD, Chapter 7 Trustee         Adversary Proceeding No. 18-90035
  for the Estate of Rolloffs Hawaii, LLC
                                           PLAINTIFF’S PETITION FOR
                     Plaintiff,            DETERMINATION OF GOOD
                                           FAITH SETTLEMENT [RE:
                v.                         TRASHMASTERS, CORRIDOR
                                           AND SPB DEFENDANTS];
  TRASHMASTERS, LLC;                       EXHIBITS “1”-“2”;
  CORRIDOR CAPITAL LLC;                    MEMORANDUM IN SUPPORT OF
  CORRIDOR CAPITAL ADVISORS,               PLAINTIFF’S PETITION FOR
  LLC; CORRIDOR                            DETERMINATION OF GOOD
  TRASHMASTERS, L.P.; SPB                  FAITH SETTLEMENT [RE:
  MANAGEMENT, LLC; SPB                     TRASHMASTERS, CORRIDOR

126324_9.docx
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 1 of 57
  WASTE, LLC; SPB CAPITAL GP,              AND SPB DEFENDANTS];
  LLC; SPB CAPITAL PARTNERS,               DECLARATION OF DANE S.
  L.P.; SPB PARTNERS, LLC; CRAIG           FIELD
  ENENSTEIN; L. GEOFFREY
  GREULICH; EDWARD A.                      Hearing:
  MONNIER; JESSAMYN DAVIS;                 Date:      August 17, 2020
  ARI D. BASS; SCOTT R.                    Time:      10:30 a.m.
  BULLOCH; KENNETH M.                      Judge:     Hon. Robert J. Faris
  PRESSBERG; KRISTIAN
  GOURLAY; DOUGLAS L. ASAY;
  DOUGLAS D. ASAY; CHARLES E.
  LEONARD; BRIAN COLBECK
  [ESTATE OF BRIAN COLBECK];
  ROLLOFFS HAWAII, INC.; THE
  KNG GROUP, LLC; COLBECK
  CONSULTING LLC; JOHN DOES 1-
  50; JANE DOES 1-50; DOE
  CORPORATIONS 1-50; DOE
  PARTNERSHIPS 1-50; DOE
  ENTITIES 1-50,

                     Defendants.

  DANE S. FIELD, Chapter 7 Trustee         Adversary Proceeding No. 18-90034
  for the Estate of Rolloffs Hawaii, LLC

                     Plaintiff,

                v.

  TRASHMASTERS, LLC; COLBECK
  CONSULTING LLC; BRIAN
  COLBECK; JOHN DOES 1-50;
  JANE DOES 1-50; DOE
  CORPORATIONS 1-50;
  PARTNERSHIPS 1-50; DOE
  ENTITIES 1-50,

                     Defendants.



126324_9.docx
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 2 of 57
              PLAINTIFF’S PETITION FOR DETERMINATION
                    OF GOOD FAITH SETTLEMENT
        [RE: TRASHMASTERS, CORRIDOR AND SPB DEFENDANTS]

                DANE S. FIELD (the “Plaintiff”), the duly appointed Chapter 7

bankruptcy trustee of the estate of Debtor ROLLOFFS HAWAII, LLC in the

bankruptcy case In re Rolloffs Hawaii, LLC, Bk. No. 16-01294, and the Plaintiff in

the adversary proceedings (i) Dane S. Field v. TrashMasters, LLC, et al., Adv. Proc.

No. 18-90035 (the “Main Adversary”) and (ii) Dane S. Field v. TrashMasters, LLC,

Adv. Proc. No. 18-90034 (the “Colbeck Adversary”), hereby petitions the Court to

submit a report and recommendation to the United States District Court for the

District of Hawaii (the “District Court”) 1 requesting that the District Court issue an

order (“Good Faith Order”) in the Main Adversary and Colbeck Adversary, in

substantially the form attached hereto as “Exhibit “1” 2, determining that the

Settlement Agreement between the Plaintiff, on the one hand, and Defendant




        1
          The “Settling Defendants”, as identified herein, have expressed concern
that because the Good Faith Order bars cross-claims, it may require the decision of
the District Court for enforcement.
        2
           The caption in Exhibit “1” has been modified from the proposed form of
order attached as Exhibit “A” to the Settlement Agreement to include the Colbeck
Adversary in a double caption.


126324_9.docx                              1
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 3 of 57
TrashMasters, LLC, the “Corridor Defendants” 3 and the “SPB Defendants” 4,

collectively the “Settling Defendants”, on the other hand, has been entered into in

good faith, as provided in Haw. Rev. Stat. § 663-15.5, and, as a consequence, the

“Remaining Defendants” 5 in the Main Adversary and Colbeck Adversary are barred

from asserting claims and cross-claims against the Settling Defendants. A copy of

the Settlement Agreement is attached hereto as Exhibit “2”.

                This Petition is made pursuant to Haw. Rev. Stat. § 663-15.5 and LBR

9013-1, and is based on the attached memorandum, declarations, exhibits and

records of this case.




        3
          The term “Corridor Defendants” includes the following defendants:
(i) Corridor Capital LLC; (ii) Corridor Capital Advisors, LLC; (iii) Corridor
TrashMasters, L.P.; (iv) Craig Enenstein; (v) L. Geoffrey Greulich; (vi) Edward A.
Monnier; and (vii) Jessamyn Davis.
        4
         The term “SPB Defendants” includes the following defendants: (i) SPB
Management, LLC; (ii) SPB Waste, LLC; (iii) SPB Capital GP, LLC; (iv) SPB
Capital Partners, L.P.; (v) SPB Partners, LLC; (vi) Ari D. Bass; (vii) Scott R.
Bulloch; and (viii) Kenneth M. Pressberg.
        5
         The term “Remaining Defendants” includes the following defendants in
the Main Adversary: Kristian Gourlay; Douglas L. Asay; Douglas D. Asay; Charles
E. Leonard; Rolloffs Hawaii, Inc.; The KNG Group, LLC; Brian Colbeck (“Mr.
Colbeck”), and Colbeck Consulting, LLC (“Colbeck Consulting”), and also includes
Mr. Colbeck and Colbeck Consulting in the Colbeck Adversary. (The Trustee has
abandoned, but has not yet dismissed, his claims against Mr. Colbeck and Colbeck
Consulting in the Main Adversary and Colbeck Adversary.)


126324_9.docx                              2
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 4 of 57
                DATED: Honolulu, Hawaii, July 10, 2020.


                                                   /s/ Carisa Lima Ka’ala Duffy
                                                   SIMON KLEVANSKY
                                                   ALIKA L. PIPER
                                                   CARISA LIMA KA’ALA DUFFY
                                                   Attorneys for Plaintiff Dane S. Field


Dane S. Field, Chapter 7 Trustee for the Estate of Rolloffs Hawaii, LLC v. TrashMasters, LLC, et
al., Adversary Proceeding No. 18-90035, United States Bankruptcy Court, District of Hawaii;
PLAINTIFF’S PETITION FOR DETERMINATION OF GOOD FAITH SETTLEMENT [RE:
TRASHMASTERS, CORRIDOR AND SPB DEFENDANTS]




126324_9.docx                                  3
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 5 of 57
                  EXHIBIT “1”




U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 6 of 57
                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII


In re
                                        Civil No. ____________
ROLLOFFS HAWAII, LLC,
                                        U.S. Bankruptcy Court-Hawaii
                     Debtor.            Case No. 16-01294 (Chapter 7)


DANE S. FIELD, Chapter 7 Trustee for    Adversary Proceeding No. 18-90035
the Estate of Rolloffs Hawaii, LLC,
                                        PROPOSED FINAL ORDER AND
                     Plaintiff,         JUDGMENT ADOPTING
                                        RECOMMENDATION RE:
                v.                      TRUSTEE’S PETITION FOR
                                        DETERMINATION OF GOOD
TRASHMASTERS, LLC; CORRIDOR             FAITH SETTLEMENT [RE:
CAPITAL LLC; CORRIDOR                   TRASHMASTERS, CORRIDOR
CAPITAL ADVISORS, LLC;                  AND SPB DEFENDANTS]
CORRIDOR TRASHMASTERS, L.P.;
SPB MANAGEMENT, LLC; SPB
WASTE, LLC; SPB CAPITAL GP,
LLC; SPB CAPITAL PARTNERS,
L.P.; SPB PARTNERS, LLC; CRAIG
ENENSTEIN; L. GEOFFREY
GREULICH; EDWARD A.
MONNIER; JESSAMYN DAVIS; ARI
D. BASS; SCOTT R. BULLOCH;
KENNETH M. PRESSBERG;
KRISTIAN GOURLAY; DOUGLAS
L. ASAY; DOUGLAS D. ASAY;
CHARLES E. LEONARD; BRIAN
COLBECK [ESTATE OF BRIAN
COLBECK]; ROLLOFFS HAWAII,
INC.; THE KNG GROUP, LLC;
COLBECK CONSULTING LLC;
JOHN DOES 1-50; JANE DOES 1-50;

                                  Exhibit "1"
127426_5.docx
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 7 of 57
DOE CORPORATIONS 1-50; DOE
PARTNERSHIPS 1-50; DOE
ENTITIES 1-50,

                      Defendants.


DANE S. FIELD, Chapter 7 Trustee for        Adversary Proceeding No. 18-90034
the Estate of Rolloffs Hawaii, LLC

                      Plaintiff,

                v.

TRASHMASTERS, LLC; COLBECK
CONSULTING LLC; BRIAN
COLBECK; JOHN DOES 1-50; JANE
DOES 1-50; DOE CORPORATIONS
1-50; PARTNERSHIPS 1-50; DOE
ENTITIES 1-50,

                      Defendants.

         PROPOSED FINAL ORDER AND JUDGMENT ADOPTING
          RECOMMENDATION RE: TRUSTEE’S PETITION FOR
            DETERMINATION OF GOOD FAITH SETTLEMENT
       [RE: TRASHMASTERS, CORRIDOR, AND SPB DEFENDANTS]

                On __________, 2020, the United States Bankruptcy Judge Robert J.

Faris issued a Report and Recommendation to the District Court in which he

recommended that this Court grant the Trustee’s Petition for Determination of Good

Faith Settlement [Re: TrashMasters, Corridor, and SPB Defendants], filed on

________ , 2020 (the “Petition”).




                                        -2-
127426_5.docx
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 8 of 57
                The Court having reviewed and considered the Report and

Recommendation and all relevant filings, and having found that good cause exists,

                IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

                1.   The Court adopts the Report and Recommendation of the

Bankruptcy Court.

                2.   The Petition is Granted.

                3.   Based upon the totality of the circumstances, the settlement

entered into between the Plaintiff Trustee DANE S. FIELD (the “Trustee”), and

Defendants (i) TRASHMASTERS, LLC; (“TrashMasters”); (ii) CORRIDOR

CAPITAL LLC; CORRIDOR CAPITAL ADVISORS, LLC;                           CORRIDOR

TRASHMASTERS, L.P.; CRAIG ENENSTEIN; L. GEOFFREY GREULICH;

EDWARD A. MONNIER; and JESSAMYN DAVIS (collectively the “Corridor

Defendants”), and (iii) SPB MANAGEMENT, LLC; SPB WASTE, LLC; SPB

CAPITAL GP, LLC; SPB CAPITAL PARTNERS, L.P.; SPB PARTNERS, LLC;

ARI D. BASS; SCOTT R. BULLOCH; and KENNETH M. PRESSBERG

(collectively the “SPB Defendants”, and together with TrashMasters and Corridor

Defendants, the “Settling Defendants”) as set forth in the Settlement Agreement

(“Settlement Agreement”), a copy of which is attached to the Petition as Exhibit “1”,

was made in good faith, within the meaning of Haw. Rev. Stat. § 663-15.5.




                                         -3-
127426_5.docx
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 9 of 57
                4.    Each of the Settling Defendants and those persons or entities

covered by the Releases set forth in the Settlement Agreement are discharged and

dismissed with prejudice from all claims, cross-claims, counterclaims and third-

party claims (however denominated), except those that may be based on a written

indemnity agreement, filed or that could be filed or asserted by Defendants

KRISTIAN GOURLAY; DOUGLAS L. ASAY; DOUGLAS D. ASAY; CHARLES

E. LEONARD; ROLLOFFS HAWAII, INC.; THE KNG GROUP, LLC; BRIAN

COLBECK [ESTATE OF BRIAN COLBECK]; and COLBECK CONSULTING,

LLC (the “Non-Settling Defendants”), and any other defendant, third-party

defendant, party or any other joint tortfeasor or co-obligor against a Settling

Defendant for any of the damages, injuries or losses sustained by the Trustee in

connection with or arising out of the matters covered by the Releases set forth in the

Settlement Agreement. All such claims by the Non-Settling Defendants against the

Settling Defendants are expressly barred by this Order.

                5.    There being no just reason for delay, this order and judgment

shall be final, and subject to appeal, pursuant to Fed. R. Civ. P. 54(b) and Fed. R.

Bankr. P. 7054.

                     END OF FINAL ORDER AND JUDGMENT




                                         -4-
127426_5.docx
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 10 of 57
                   EXHIBIT “2”




U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 11 of 57
                                SETTLEMENT AGREEMENT

                 This SETTLEMENT AGREEMENT (the “Settlement Agreement”) is made this
    3rd               July 2020, by and among DANE S. FIELD (the “Trustee”), the Chapter 7
 _______ day of ________
 bankruptcy trustee in the case entitled In re Rolloffs Hawaii, LLC, Bk. No. 16-01294, United
 States Bankruptcy Court for the District of Hawaii (the “Bankruptcy Court”), whose address is
 c/o Klevansky Piper, LLP, 841 Bishop Street, Suite 1707, Honolulu, Hawaii 96813, and
 (i) TRASHMASTERS, LLC; (“TrashMasters”) (ii) CORRIDOR CAPITAL, LLC;
 CORRIDOR CAPITAL ADVISORS, LLC; CORRIDOR TRASHMASTERS, L.P.;
 CRAIG ENENSTEIN; L. GEOFFREY GREULICH; EDWARD A. MONNIER; and
 JESSAMYN DAVIS (collectively the “Corridor Defendants”), and (iii) SPB
 MANAGEMENT, LLC; SPB WASTE, LLC; SPB CAPITAL GP, LLC; SPB CAPITAL
 PARTNERS, L.P.; SPB PARTNERS, LLC; ARI D. BASS; SCOTT R. BULLOCH; and
 KENNETH M. PRESSBERG (collectively the “SPB Defendants”), whose address is c/o
 Pachulski Stang Ziehl & Jones LLP, 150 California Street, 15th Floor, San Francisco, California
 94111. (Collectively TrashMasters, the Corridor Defendants, and the SPB Defendants are
 referred to herein as the “Settling Defendants”.)

                                          RECITALS

                A.     On December 9, 2016, Debtor Rolloffs Hawaii, LLC (the “Debtor”) filed a
 petition for Chapter 11 bankruptcy in the Bankruptcy Court. On January 17, 2017, the
 Bankruptcy Court having considered the United States Trustee’s Ex Parte Application for
 Approval of Appointment of Chapter 11 Trustee ordered the appointment of Dane S. Field as
 Trustee. On September 18, 2017, the case was converted to a Chapter 7 case, and Dane S. Field
 appointed the Chapter 7 Trustee of the bankruptcy estate of the Debtor.

                B.      On December 7, 2018, the Trustee commenced an adversary proceeding
 against the Settling Defendants as well as other defendants in the case entitled Field v.
 TrashMasters, LLC, et al.¸ Adversary Proceeding No. 18-90035 (the “Main Adversary”). In the
 Main Adversary, the Trustee alleged various claims of fraudulent conveyances/transfers,
 breaches of fiduciary duties, conspiracy, aiding and abetting, alter ego, single business
 enterprise, and unjust enrichment. Among the claims made against the Settling Defendants, was
 the Trustee’s claim that Corridor Capital, LLC and SPB Management, LLC directly received
 from the Debtor, as initial transferees, approximately $1.8M in advisory fees, which the Trustee
 alleged was a fraudulent conveyance/transfer and a breach of the Settling Defendants’ fiduciary
 duties to the Debtor and the Debtor’s creditors.

                 C.     On December 6, 2018, the Trustee commenced a smaller adversary
 proceeding against TrashMasters, LLC, Colbeck Consulting, LLC, and Brian Colbeck in the case
 entitled Field v. TrashMasters, LLC, et al., Adversary Proceeding No. 18-90034 (the “Colbeck
 Adversary”). In the Colbeck Adversary, the Trustee sought to recover under 11 U.S.C. §§ 547,
 548 and 550, $24,000.00 in payments the Debtor had made to defendants Brian Colbeck and/or
 Colbeck Consulting, LLC within the 90 days prior to the Debtor’s petition.




 126607_7.docx                      SETTLEMENT AGREEMENT                                  Page 1

                                       Exhibit "2"
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 12 of 57
                 D.     On June 25, 2019, the Court denied the Settling Defendants’ first motion
 to dismiss, filed on February 15, 2019, but required the Trustee to amend certain of his claims in
 the Main Adversary.

              E.        On July 31, 2019, the Trustee filed his First Amended Complaint in the
 Main Adversary.

               F.      On September 19, 2019, the Settling Defendants filed their second motion
 to dismiss the Trustee’s First Amended Complaint in the Main Adversary, which motion the
 Court denied on January 9, 2020.

                G.      Beginning on May 7, 2020, the Trustee and certain of the Settling
 Defendants engaged in a private mediation whereby they each agreed to settle their claims,
 pursuant to the terms and conditions set forth herein.

                 H.      To avoid the costs associated with continuing to litigate their disputes and
 related matters, and without admitting liability in any regard, the parties have determined that it
 is in their respective best interests to settle their respective claims pursuant to the terms set forth
 herein, subject to approval by the Bankruptcy Court.

                NOW THEREFORE, for and in consideration of good and valuable consideration,
 the sufficiency of which is hereby acknowledged, the parties agree as follows:

                 1.      Court Approval and Binding Effect. This Settlement Agreement is
 subject to approval by the Bankruptcy Court. Upon the Bankruptcy Court’s entry of (i) an order
 approving this Settlement Agreement and (ii) order of the United States District Court finding
 this Settlement Agreement to have been made in good faith pursuant to Haw. Rev. Stat. § 663-
 15.5, this Settlement Agreement shall be binding upon all parties, and unless otherwise provided
 herein, not subject to rescission.

                 2.       Effective Date. Unless otherwise provided herein, this Settlement
 Agreement is subject to and shall not become effective until and unless (i) the Settlement
 Agreement is executed by all parties and approved by their respective counsel; (ii) a final, non-
 appealable order is entered by the Bankruptcy Court approving all of the terms and conditions set
 forth in this Settlement Agreement, pursuant to Fed. R. Bankr. P. 9019 (“Settlement Order”); and
 (iii) entry of a final, non-appealable order of the United States District Court determining this
 Settlement Agreement to have been made in good faith pursuant to Haw. Rev. Stat. § 663-15.5,
 barring claims and dismissing cross claims by non-settling defendants in the Main Adversary and
 Colbeck Adversary (“Good Faith Order”) in substantially the form attached hereto as Exhibit
 “A”. The date the last of these three conditions is satisfied is referred to as the “Effective Date”).
 Neither the Settlement Order, nor the Good Faith Order shall be considered to be final and non-
 appealable until after the last day has past to file a notice of appeal of the orders. Both the
 Settlement Order and Good Faith Order each require entry of a “final, non-appealable order” and
 when they are referred to in this Settlement Agreement as such, that requirement is intended to
 be included. In the event there is a conflict between this Paragraph 2 and any other provision of
 this Settlement Agreement, this Paragraph 2 shall govern and control.

 126607_7.docx                        SETTLEMENT AGREEMENT                                      Page 2




U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 13 of 57
                3.     Settlement Payments to Estate. Corridor Capital, LLC shall pay to the
 Trustee the sum of $943,500 (the “Corridor Payment”). SPB Capital Partners, L.P. shall pay to
 the Trustee the sum of $756,500 (the “SPB Payment”). SPB Management, LLC, SPB Waste,
 LLC, SPB Capital GP, LLC, and SPB Partners, LLC shall be jointly and severally liable to the
 Trustee for the SPB Payment.

                The Corridor Payment and the SPB Payment shall be made via wire transfer or
 certified check, and shall be received by the Trustee within five (5) days after the Effective Date,
 and no earlier. The failure by Corridor Capital, LLC to make the Corridor Payment within five
 (5) days of the Effective Date shall entitle the Trustee to collect interest on the amount
 outstanding at the rate of 10% per annum, from and after the due date of the Corridor Payment.
 The failure by SPB Capital Partners, L.P. to make the SPB Payment within five (5) days of the
 Effective Date shall entitle the Trustee to collect interest on the amount outstanding at the rate of
 10% per annum, from and after the due date of the SPB Payment.

                4.     Stay as between the Trustee and the Settling Defendants in the Main
 Adversary and Colbeck Adversary. Effective as of the date of this Settlement Agreement, the
 Main Adversary and Colbeck Adversary shall be stayed as between the Trustee and the Settling
 Defendants until five (5) days after the Effective Date. The stay shall not affect the Trustee’s
 prosecution of the estate’s claims against the non-settling defendants in the Main Adversary
 (Kristian Gourlay; Douglas L. Asay; Douglas D. Asay; Charles E. Leonard; Rolloffs Hawaii,
 Inc.; and The KNG Group, LLC, collectively the “Remaining Defendants”).

                 In the event of an appeal of the Settlement Order or the Good Faith Order, the
 Settling Defendants and the Trustee agree that: (i) the Main Adversary and the Colbeck
 Adversary shall remain stayed as between the Trustee and the Settling Defendants during the
 pendency of any appeals; (ii) the Settling Defendants will not object to the Trustee’s severance
 of the Trustee’s claims against the Settling Defendants and the Trustee’s continued prosecution
 of the estate’s claims against the Remaining Defendants in the Main Adversary, notwithstanding
 an appeal; and (iii) during the pendency of the stay between the Trustee and the Settling
 Defendants, future factual findings and/or legal determinations made in the Main Adversary and
 Colbeck Adversary shall not be entitled to preclusive effect as between the Settling Defendants
 or the Trustee, and neither the Settling Defendants, nor the Trustee will assert the doctrines of res
 judicata, collateral estoppel, issue preclusion, claim preclusion or law of the case against the
 other in any proceedings. In the event of default of any term or provision of this Settlement
 Agreement, the stay shall be deemed lifted only to permit the non-defaulting party to enforce its
 claims, rights and defenses arising from said default, and shall not modify the limitation upon
 preclusive effects set forth herein.

               5.       Extension of Trial Date. Effective as of the date of this Settlement
 Agreement, the Settling Defendants shall not object to the extension of the trial date in the Main
 Adversary as to all parties in the case, to the extent necessary to account for the time the Trustee
 and Settling Defendants anticipate it will take for entry of the Settlement Order and Good Faith
 Order.



 126607_7.docx                       SETTLEMENT AGREEMENT                                      Page 3




U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 14 of 57
                 6.    Releases and Waivers by the Settling Defendants.

                In furnishing the releases and waivers below (i) the Settling Defendants and the
 Trustee acknowledge and agree that the Good Faith Order shall bar the Remaining Defendants
 from asserting claims against the Settling Defendants, and result in the dismissal of all cross-
 claims filed against the Settling Defendants, in accordance with Haw. Rev. Stat. § 663-15.5(d),
 and, upon the expiration of the Trustee’s right to rescind this Settlement Agreement, as set forth
 herein, the Settling Defendants in turn, and to the same extent, shall release claims they may
 have against the Remaining Defendants arising out of the Main Adversary or the Colbeck
 Adversary, and (ii) none of the releases herein shall include claims to enforce the terms of this
 Settlement Agreement, and such claims are expressly reserved by the Settling Defendants.

                        a.     Release and Waiver by Corridor Defendants. Upon the
 Trustee’s release and waiver of the Corridor Defendants, the Corridor Defendants, on each of
 their own behalf, and on behalf of each of their successors and assigns, members, partners,
 shareholders, officers, directors, affiliates (excepting TrashMasters), agents, employees,
 representatives and any other parties claiming through each of them, or on each of their behalf,
 shall be deemed to have released and waived all claims each may have, or may have had against
 the Debtor, the Debtor estate and/or the Trustee, and the Trustee’s successors and assigns,
 agents, attorneys, accountants, and representatives, including without limitation any claims
 related to the transactions which are the subject of the Main Adversary and the Colbeck
 Adversary, and any other claims asserted, or that could have been asserted, in the Main
 Adversary and Colbeck Adversary against the Trustee, or any of the Trustee’s successors and
 assigns, agents, attorneys, accountants, employees, representatives, affiliates, the Debtor or the
 Debtor estate or property; provided however, in the event the Trustee rescinds this Settlement
 Agreement, as to the Corridor Defendants (as set forth in section 7.c), then the Corridor
 Defendants’ release and waiver set forth herein shall likewise be deemed rescinded.

                          b.     Release and Waiver by SPB Defendants. Upon the Trustee’s
 release and waiver of the SPB Defendants, the SPB Defendants, on each of their own behalf, and
 on behalf of each of their successors and assigns, members, partners, shareholders, officers,
 directors, affiliates (excepting TrashMasters), agents, employees, representatives and any other
 parties claiming through each of them, or on each of their behalf, shall be deemed to have
 released and waived all claims each may have, or may have had, against the Debtor, the Debtor
 estate and/or the Trustee, and the Trustee’s successors and assigns, agents, attorneys,
 accountants, and representatives, including without limitation, any claims related to the
 transactions which are the subject of the Main Adversary and the Colbeck Adversary, and any
 other claims asserted, or that could have been asserted, in the Main Adversary and Colbeck
 Adversary against the Trustee, or any of the Trustee’s successors and assigns, agents, attorneys,
 accountants, employees, representatives, affiliates, the Debtor or the Debtor estate or property;
 provided however, in the event the Trustee rescinds this Settlement Agreement as to the SPB
 Defendants (as set forth in section 7.g), then the SPB Defendants’ release and waiver set forth
 herein shall likewise be deemed rescinded.

                     c.     Release and Waiver by TrashMasters. Upon the Trustee’s
 release and waiver of TrashMasters, TrashMasters, on its own behalf, and on behalf of its


 126607_7.docx                      SETTLEMENT AGREEMENT                                    Page 4




U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 15 of 57
 successors and assigns, shall be deemed to have released and waived all claims it may have, or
 may have had, against the Debtor, the Debtor estate and/or the Trustee, and the Trustee’s
 successors and assigns, agents, and representatives, including without limitation, any claims
 related to the transactions which are the subject of the Main Adversary and the Colbeck
 Adversary, and any other claims asserted, or that could have been asserted, in the Main
 Adversary and Colbeck Adversary against the Trustee, or any of the Trustee’s successors and
 assigns, agents, attorneys, accountants, employees, representatives, affiliates, the Debtor or the
 Debtor estate or property, provided however, in the event the Trustee rescinds this Settlement
 Agreement as to the Corridor Defendants and the SPB Defendants (as set forth in sections 7.c.
 and 7.g), then TrashMasters’ release and waiver set forth herein shall likewise be deemed
 rescinded.

                 7.     Releases and Waivers by the Trustee.

                         In furnishing the releases and waivers below, the Trustee expressly
 reserves and is not releasing: (i) the estate’s claims against the Remaining Defendants in the
 Main Adversary, including without limitation, existing claims that allege the Remaining
 Defendants are jointly and severally liable with one or more of the Settling Defendants to the
 Trustee/estate, and (ii) claims to enforce the terms of this Settlement Agreement.

                         a.      Release and Waiver by Trustee – Corridor Defendants. Upon
 the Trustee’s receipt of the Corridor Payment (including interest if owed hereunder), and subject
 to the Trustee’s right to rescind this Settlement Agreement, as set forth in section 7.c, the Trustee
 on his own behalf, and on behalf of the Debtor’s estate and any other parties claiming through or
 on behalf of the Trustee, or the Debtor estate, shall be deemed to have released and waived all
 claims the Trustee, or the Debtor’s estate, may have or may have had against the Corridor
 Defendants, and any of their present or former members, partners, shareholders, officers,
 directors, affiliates (excepting TrashMasters), agents, employees, attorneys, accountants,
 insurers, representatives, successors and assigns, including, without limitation, any claims
 asserted, or that could have been asserted, in the Main Adversary and Colbeck Adversary.

                       b.      Trustee’s rights if Corridor Capital, LLC is subject to
 bankruptcy proceeding. If Corridor Capital, LLC becomes the subject of a bankruptcy
 proceeding within 91 days of the Trustee’s receipt of the Corridor Payment, it shall have ninety
 (90) days from the entry of an order for relief in its bankruptcy proceeding to obtain the entry of
 a final non-appealable order of the bankruptcy court in the subject bankruptcy proceeding
 approving the assumption of this Settlement Agreement and determining that claims to avoid the
 Corridor Payment are waived.

                        c.     Trustee’s right to rescind as to Corridor Defendants. The
 Trustee may elect to rescind this Settlement Agreement as to the Corridor Defendants, including
 the releases and waivers herein, if: (i) the order referred to in section 7.b is not timely obtained,
 or (ii) the Corridor Payment is determined by a final order of a court of competent jurisdiction to
 be a fraudulent or preferential transfer or otherwise required to be returned or repaid. The
 Trustee’s election to rescind shall become effective upon the occurrence of the following
 conditions: (i) the Trustee provides written notice of the election to rescind to the Corridor


 126607_7.docx                       SETTLEMENT AGREEMENT                                      Page 5




U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 16 of 57
 Defendants, and (ii) the Trustee returns the Corridor Payment. The Trustee’s right to rescind this
 Settlement Agreement as to the Corridor Defendants shall expire after the passage of ninety-one
 (91) days from the date of the Trustee’s receipt of the Corridor Payment and Corridor Capital,
 LLC not becoming the subject of a bankruptcy proceeding. The Trustee’s rescission of the
 Settlement Agreement as to the Corridor Defendants shall have no effect upon the SPB
 Defendants, and the terms and conditions of this Settlement Agreement shall remain binding
 between the Trustee and the SPB Defendants.

                        d.      Dismissal of Claims in the Main Adversary Against Corridor
 Defendants. Within seven (7) days after the passing of ninety-one (91) days after the Trustee’s
 receipt of the Corridor Payment (including interest if owed hereunder) without Corridor Capital,
 LLC becoming the subject of a bankruptcy proceeding, the Trustee shall dismiss, with prejudice,
 the Trustee’s claims against the Corridor Defendants in the Main Adversary.

                         e.     Release and Waiver by Trustee – SPB Defendants. Upon the
 Trustee’s receipt of the SPB Payment (including interest if owed hereunder), and subject to the
 Trustee’s right to rescind this Settlement Agreement, as set forth in section 7.g, the Trustee on
 his own behalf, and on behalf of the Debtor’s estate and any other parties claiming through or on
 behalf of the Trustee, or the Debtor’s estate, shall be deemed to have released and waived all
 claims the Trustee, or the Debtor’s estate may have or may have had against the SPB
 Defendants, and any of their present or former members, partners, shareholders, officers,
 directors, affiliates (excepting TrashMasters), agents, employees, attorneys, accountants,
 insurers, representatives, successors and assigns, including, without limitation, any claims
 asserted, or that could have been asserted, in the Main Adversary and Colbeck Adversary.

                       f.     Trustee’s rights if SPB Capital Partners, L.P. is subject to
 bankruptcy proceeding. If SPB Capital Partners, L.P. becomes the subject of a bankruptcy
 proceeding within ninety-one (91) days of the Trustee’s receipt of the SPB Payment, it shall have
 ninety (90) days from the entry of an order for relief in its bankruptcy proceeding to obtain the
 entry of a final non-appealable order of the bankruptcy court in the subject bankruptcy
 proceeding approving the assumption of this Settlement Agreement and determining that claims
 to avoid the SPB Payment are waived.

                        g.      Trustee’s right to rescind as to SPB Defendants. The Trustee
 may elect to rescind this Settlement Agreement as to the SPB Defendants, including the releases
 and waivers herein, if: (i) the order referred to in section 7.f is not timely obtained, or (ii) the
 SPB Payment is determined by a final order of a court of competent jurisdiction to be a
 fraudulent or preferential transfer or otherwise required to be returned or repaid. The Trustee’s
 election to rescind shall become effective upon the occurrence of the following conditions: (i) the
 Trustee provides written notice of the election to rescind to the SPB Defendants, and (ii) the
 Trustee returns the SPB Payment. The Trustee’s right to rescind this Settlement Agreement as to
 the SPB Defendants shall expire after the passage of ninety-one (91) days from the date of the
 Trustee’s receipt of the SPB Payment without SPB Capital Partners, L.P. becoming the subject
 of a bankruptcy proceeding. The Trustee’s recission of the Settlement Agreement as to the SPB
 Defendants shall have no effect upon the Corridor Defendants, and the terms and conditions of


 126607_7.docx                       SETTLEMENT AGREEMENT                                     Page 6




U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 17 of 57
 this Settlement Agreement shall remain binding between the Trustee and the Corridor
 Defendants.

                        h.      Dismissal of Claims in Main Adversary Against SPB
 Defendants. Within seven (7) days after the passing of ninety-one (91) days after the Trustee’s
 receipt of the SPB Payment (including interest if owed hereunder) without SPB Capital Partners,
 L.P. becoming the subject of a bankruptcy proceeding, the Trustee shall dismiss, with prejudice,
 the Trustee’s claims against the SPB Defendants in the Main Adversary.

                          i.      Release and Waiver by Trustee - TrashMasters. Effective upon
 the later of: (i) the expiration of the Trustee’s right to rescind the Settlement Agreement against
 the Corridor Defendants pursuant to section 7.c, and (ii) the expiration of the Trustee’s right to
 rescind the Settlement Agreement against the SPB Defendants pursuant to section 7.g, the
 Trustee, on his own behalf and on behalf of the Debtor’s estate and any other parties claiming
 through or on behalf of the Trustee, or the Debtor’s estate, shall be deemed to have released and
 waived all claims the Trustee, or the Debtor’s estate may have or may have had against
 TrashMasters, and any of its present or former members, partners, shareholders, officers,
 directors, affiliates, agents, employee, attorneys, accountants, insurers, and successors and
 assigns, including, without limitation, any claims asserted, or that could have been asserted, in
 the Main Adversary and Colbeck Adversary. Provided, however, that the Trustee’s release of
 TrashMasters shall not release or waive any claims of the estate against the Remaining
 Defendants and all of the estate’s claims against the Remaining Defendants are expressly
 reserved by the Trustee. The Trustee shall dismiss, with prejudice, the Trustee’s claims against
 TrashMasters in the Main Adversary and the Colbeck Adversary when the Trustee’s claims
 against both the Corridor Defendants and the SBP Defendants are dismissed.

                8.      Default. In the event Corridor Capital, LLC makes its entire Corridor
 Payment to the Trustee, but SPB Capital Partners, L.P. fails to make its entire SPB Payment to
 the Trustee, the releases and waivers set forth in sections 6 and 7 between the Trustee and the
 Corridor Defendants shall become effective as set forth in this Settlement Agreement but shall
 not become effective between the Trustee and the SPB Defendants and the Trustee may
 separately enforce the estate’s claims against each of the SPB Defendants. In the event SPB
 Capital Partners, L.P. makes its entire SPB Payment to the Trustee, but Corridor Capital, LLC
 fails to make its entire Corridor Payment to the Trustee, the releases and waivers set forth in
 sections 6 and 7 between the Trustee and the SPB Defendants shall become effective as set forth
 in this Settlement Agreement but shall not become effective between the Trustee and the
 Corridor Defendants and the Trustee may separately enforce the estate’s claims against each of
 the Corridor Defendants.

                 9.      Severability. If any term or provision of this Settlement Agreement is to
 any extent illegal, in violation of law, or otherwise invalid or unenforceable, then such term shall
 be excluded to the extent of such invalidity or unenforceability; all other terms hereof shall
 remain in full force and effect; and, to the extent permitted and possible, the invalid or
 unenforceable term shall be deemed replaced by a term that is valid and enforceable and that
 comes closest to expressing the intention of such invalid or unenforceable term. If application of
 this severability provision should materially affect the economic substance of this Settlement


 126607_7.docx                       SETTLEMENT AGREEMENT                                     Page 7




U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 18 of 57
 Agreement, the party adversely impacted shall be entitled to compensation for such adverse
 impact, provided the reason for invalidity or unenforceability of a term is not due to serious
 misconduct by the party seeking compensation.

                 10.     No Benefit to Third Parties. Except as otherwise provided herein, the
 parties agree that this Settlement Agreement is made for the benefit of the parties alone to the
 extent and in the manner expressly set forth herein, and, accordingly, no third party shall be
 benefitted by this Settlement Agreement, except insofar as a benefit to the Trustee and the estate
 will inure to the creditors of the estate in accordance with bankruptcy law and procedures, and no
 party to this Settlement Agreement does or shall be deemed to release or diminish its claims
 against third parties by reason of this Settlement Agreement, all of which rights are expressly
 reserved.

                 11.    Further Assurances. The parties agree to do such acts as are necessary to
 carry out the terms and provisions of this Settlement Agreement.

                 12.    Attorneys' Fees. As between the parties to this Agreement, each party
 shall bear its own costs, expenses, and fees, including attorneys' fees, incurred by each of them in
 the Main Adversary and the Colbeck Adversary, the mediation, as well as those incurred up to
 and including this Settlement Agreement and any conditions or additional requirements
 contained herein, reserving to each party any claims it may have against third parties. In the
 event of litigation concerning this Settlement Agreement, the losing party shall pay the
 reasonable attorneys' fees and costs of the prevailing party.

                 13.    Amendments. This Settlement Agreement shall not be altered, amended,
 modified, or otherwise changed, except by writing duly executed by the parties hereto. The
 parties acknowledge and agree that they will make no claim that this Settlement Agreement has
 been orally altered or modified. This Settlement Agreement constitutes a single integrated
 written contract, expresses the entire agreement among the parties hereto, and supersedes all
 prior oral and written agreements, representations, negotiations, and correspondence with respect
 to the matters addressed herein.

                 14.     Construction. The parties have participated jointly in the negotiation and
 drafting of this Settlement Agreement. In the event an ambiguity or question of intent or
 interpretation arises, this Settlement Agreement shall be construed as if drafted jointly by the
 parties and no presumption or burden of proof shall arise favoring or disfavoring any party by
 virtue of the authorship of any of the provisions of this Settlement Agreement.

                15.    Capacity. Each of the parties herein represents, warrants, and covenants
 that each person executing this Settlement Agreement in a representative capacity is duly
 authorized to do so. Each person executing this Settlement Agreement in a representative
 capacity represents and warrants that he or she is duly authorized to do so.

                  16.    Headings. The descriptive headings of the several sections of this
 Settlement Agreement are inserted for the convenience of reference only and do not constitute a
 part of this Settlement Agreement.


 126607_7.docx                       SETTLEMENT AGREEMENT                                     Page 8




U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 19 of 57
                17.    Successors and Assigns. This Settlement Agreement shall inure to the
 benefit of, and be binding upon, the parties and their respective agents, legal representatives,
 predecessors, successors, and assigns.

                18.     Counterparts and Facsimile Signature. This Settlement Agreement
 may be executed in counterparts, each of which shall, for all purposes, be deemed to be an
 original and all of which shall constitute but one and the same Settlement Agreement. Further,
 the parties agree that when this Settlement Agreement is executed by any party, a facsimile or
 electronic copy of that party’s signature shall be deemed to be an original signature for any and
 all purposes.

                 19.    Governing Law. This Settlement Agreement shall in all respects be
 interpreted, enforced and governed under the laws of the State of Hawaii (except insofar as it is
 subject to and governed by provisions of the United States Bankruptcy Code).

                  20.    Jurisdiction and Venue. Any controversies between the Trustee, on the
 one hand, and the Settling Defendants, on the other hand, regarding this Settlement Agreement
 shall be resolved in the Bankruptcy Court. Any action related to, based upon, or arising from a
 breach of this Settlement Agreement shall be brought only in the Bankruptcy Court, which shall
 retain jurisdiction over the subject matter and parties for this purpose.

                IN WITNESS THEREOF, the parties have executed this Settlement Agreement as
 of the day and year first above written.

                               [Signatures continue on next page.]




 126607_7.docx                      SETTLEMENT AGREEMENT                                   Page 9




U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 20 of 57
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 21 of 57
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 22 of 57
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 23 of 57
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 24 of 57
                                          CORRIDOR CAPITAL, LLC

                                          By
                                               Name:
                                               Its:



                                          CORRIDOR CAPITAL ADVISORS, LLC

                                          By
                                               Name:
                                               Its:



                                          CORRIDOR TRASHMASTERS L.P.

                                          By
                                               Name:
                                               Its:




                                          CRAIG ENENSTEIN, individually




                                          L. GEOFFREY GREULICH, individually




                                          EDWARD A. MONNIER, individually




                                          JESSAYMN DAVIS, individually

                                                           “Corridor Defendants”




    126607_7.docx             SETTLEMENT AGREEMENT                        Page 12




U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 25 of 57
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 26 of 57
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 27 of 57
 APPROVED AS TO FORM



 KENNETH BROWN
 CHUCK C. CHOI
 Attorneys for TrashMasters, Corridor Defendants
 and SPB Defendants




 126607_7.docx                    SETTLEMENT AGREEMENT                 Page 14




U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 28 of 57
                       UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII


 In re
                                         Civil No. ____________
 ROLLOFFS HAWAII, LLC,
                                         U.S. Bankruptcy Court-Hawaii
                      Debtor.            Case No. 16-01294 (Chapter 7)


 DANE S. FIELD, Chapter 7 Trustee for    PROPOSED FINAL ORDER AND
 the Estate of Rolloffs Hawaii, LLC,     JUDGMENT ADOPTING
                                         RECOMMENDATION RE:
                      Plaintiff,         TRUSTEE’S PETITION FOR
                                         DETERMINATION OF GOOD
                 v.                      FAITH SETTLEMENT [RE:
                                         TRASHMASTERS, CORRIDOR
 TRASHMASTERS, LLC; CORRIDOR             AND SPB DEFENDANTS]
 CAPITAL LLC; CORRIDOR
 CAPITAL ADVISORS, LLC;
 CORRIDOR TRASHMASTERS, L.P.;
 SPB MANAGEMENT, LLC; SPB
 WASTE, LLC; SPB CAPITAL GP,
 LLC; SPB CAPITAL PARTNERS,
 L.P.; SPB PARTNERS, LLC; CRAIG
 ENENSTEIN; L. GEOFFREY
 GREULICH; EDWARD A.
 MONNIER; JESSAMYN DAVIS; ARI
 D. BASS; SCOTT R. BULLOCH;
 KENNETH M. PRESSBERG;
 KRISTIAN GOURLAY; DOUGLAS
 L. ASAY; DOUGLAS D. ASAY;
 CHARLES E. LEONARD; BRIAN
 COLBECK [ESTATE OF BRIAN
 COLBECK]; ROLLOFFS HAWAII,
 INC.; THE KNG GROUP, LLC;
 COLBECK CONSULTING LLC;
 JOHN DOES 1-50; JANE DOES 1-50;


 127426_5.docx


                                   EXHIBIT "A"
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 29 of 57
 DOE CORPORATIONS 1-50; DOE
 PARTNERSHIPS 1-50; DOE
 ENTITIES 1-50,

                       Defendants.


          PROPOSED FINAL ORDER AND JUDGMENT ADOPTING
           RECOMMENDATION RE: TRUSTEE’S PETITION FOR
             DETERMINATION OF GOOD FAITH SETTLEMENT
        [RE: TRASHMASTERS, CORRIDOR, AND SPB DEFENDANTS]

                 On __________, 2020, the United States Bankruptcy Judge Robert J.

 Faris issued a Report and Recommendation to the District Court in which he

 recommended that this Court grant the Trustee’s Petition for Determination of Good

 Faith Settlement [Re: TrashMasters, Corridor, and SPB Defendants], filed on

 ________ , 2020 (the “Petition”).

                 The Court having reviewed and considered the Report and

 Recommendation and all relevant filings, and having found that good cause exists,

                 IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

                 1.   The Court adopts the Report and Recommendation of the

 Bankruptcy Court.

                 2.   The Petition is Granted.

                 3.   Based upon the totality of the circumstances, the settlement

 entered into between the Plaintiff Trustee DANE S. FIELD (the “Trustee”), and

 Defendants (i) TRASHMASTERS, LLC; (“TrashMasters”); (ii) CORRIDOR


                                          -2-
 127426_5.docx




U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 30 of 57
 CAPITAL LLC; CORRIDOR CAPITAL ADVISORS, LLC;                           CORRIDOR

 TRASHMASTERS, L.P.; CRAIG ENENSTEIN; L. GEOFFREY GREULICH;

 EDWARD A. MONNIER; and JESSAMYN DAVIS (collectively the “Corridor

 Defendants”), and (iii) SPB MANAGEMENT, LLC; SPB WASTE, LLC; SPB

 CAPITAL GP, LLC; SPB CAPITAL PARTNERS, L.P.; SPB PARTNERS, LLC;

 ARI D. BASS; SCOTT R. BULLOCH; and KENNETH M. PRESSBERG

 (collectively the “SPB Defendants”, and together with TrashMasters and Corridor

 Defendants, the “Settling Defendants”) as set forth in the Settlement Agreement

 (“Settlement Agreement”), a copy of which is attached to the Petition as Exhibit “1”,

 was made in good faith, within the meaning of Haw. Rev. Stat. § 663-15.5.

                 4.   Each of the Settling Defendants and those persons or entities

 covered by the Releases set forth in the Settlement Agreement are discharged and

 dismissed with prejudice from all claims, cross-claims, counterclaims and third-

 party claims (however denominated), except those that may be based on a written

 indemnity agreement, filed or that could be filed or asserted by Defendants

 KRISTIAN GOURLAY; DOUGLAS L. ASAY; DOUGLAS D. ASAY; CHARLES

 E. LEONARD; ROLLOFFS HAWAII, INC.; THE KNG GROUP, LLC; BRIAN

 COLBECK [ESTATE OF BRIAN COLBECK]; and COLBECK CONSULTING,

 LLC (the “Non-Settling Defendants”), and any other defendant, third-party

 defendant, party or any other joint tortfeasor or co-obligor against a Settling


                                         -3-
 127426_5.docx




U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 31 of 57
 Defendant for any of the damages, injuries or losses sustained by the Trustee in

 connection with or arising out of the matters covered by the Releases set forth in the

 Settlement Agreement. All such claims by the Non-Settling Defendants against the

 Settling Defendants are expressly barred by this Order.

                 5.    There being no just reason for delay, this order and judgment

 shall be final, and subject to appeal, pursuant to Fed. R. Civ. P. 54(b) and Fed. R.

 Bankr. P. 7054.

                      END OF FINAL ORDER AND JUDGMENT




                                          -4-
 127426_5.docx




U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 32 of 57
                IN THE UNITED STATES BANKRUPTCY COURT

                      FOR THE DISTRICT OF HAWAII

  In re                                    Case No. 16-01294
                                           (Chapter 7)
  ROLLOFFS HAWAII, LLC,

                     Debtor.


  DANE S. FIELD, Chapter 7 Trustee         Adversary Proceeding No. 18-90035
  for the Estate of Rolloffs Hawaii, LLC
                                           MEMORANDUM IN SUPPORT OF
                     Plaintiff,            PLAINTIFF’S PETITION FOR
                                           DETERMINATION OF GOOD
                v.                         FAITH SETTLEMENT [RE:
                                           TRASHMASTERS, CORRIDOR
  TRASHMASTERS, LLC;                       AND SPB DEFENDANTS]
  CORRIDOR CAPITAL LLC;
  CORRIDOR CAPITAL ADVISORS,
  LLC; CORRIDOR
  TRASHMASTERS, L.P.; SPB
  MANAGEMENT, LLC; SPB
  WASTE, LLC; SPB CAPITAL GP,
  LLC; SPB CAPITAL PARTNERS,
  L.P.; SPB PARTNERS, LLC; CRAIG
  ENENSTEIN; L. GEOFFREY
  GREULICH; EDWARD A.
  MONNIER; JESSAMYN DAVIS;
  ARI D. BASS; SCOTT R.
  BULLOCH; KENNETH M.
  PRESSBERG; KRISTIAN
  GOURLAY; DOUGLAS L. ASAY;
  DOUGLAS D. ASAY; CHARLES E.
  LEONARD; BRIAN COLBECK
  [ESTATE OF BRIAN COLBECK];
  ROLLOFFS HAWAII, INC.; THE
  KNG GROUP, LLC; COLBECK
  CONSULTING LLC; JOHN DOES 1-

126324_9.docx
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 33 of 57
  50; JANE DOES 1-50; DOE
  CORPORATIONS 1-50; DOE
  PARTNERSHIPS 1-50; DOE
  ENTITIES 1-50,

                      Defendants.


  DANE S. FIELD, Chapter 7 Trustee           Adversary Proceeding No. 18-90034
  for the Estate of Rolloffs Hawaii, LLC

                      Plaintiff,

                v.

  TRASHMASTERS, LLC; COLBECK
  CONSULTING LLC; BRIAN
  COLBECK; JOHN DOES 1-50;
  JANE DOES 1-50; DOE
  CORPORATIONS 1-50;
  PARTNERSHIPS 1-50; DOE
  ENTITIES 1-50,

                      Defendants.


         MEMORANDUM IN SUPPORT OF PLAINTIFF’S PETITION
          FOR DETERMINATION OF GOOD FAITH SETTLEMENT
        [RE: TRASHMASTERS, CORRIDOR AND SPB DEFENDANTS]

                     [This space has been intentionally left blank]




126324_9.docx
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 34 of 57
                                       TABLE OF CONTENTS


TABLE OF AUTHORITIES .................................................................................... ii

I.       INTRODUCTION ...........................................................................................1

II.      BACKGROUND .............................................................................................2

III.     TERMS OF THE SETTLEMENT ..................................................................4

IV.      DETERMINATION OF GOOD FAITH SETTLEMENT ..............................7

V.       THE   TOTALITY     OF        THE              CIRCUMSTANCES
         DEMONSTRATES THAT THE SETTLEMENT AGREEMENT
         WAS MADE IN GOOD FAITH .....................................................................8

                1.   Type of Case and Difficulty of Proof at Trial ..................................9

                2.   Approximation of Damages............................................................11

                3.   Strength of Claims ..........................................................................12

                4.   Expense of Litigation......................................................................13

                5.   Relative Degree of Fault .................................................................13

                6.   Consideration ..................................................................................14

                7.   Available Insurance ........................................................................15

                8.   Collusion or Wrongdoing and Injury to Non-Settling Parties........16

VI.      ENTRY OF ORDER BY THE UNITED STATES DISTRICT
         COURT FOR THE DISTRICT OF HAWAII ...............................................17

VII. CONCLUSION..............................................................................................17




126324_9.docx                                             i
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 35 of 57
                                    TABLE OF AUTHORITIES

                                                                                                         Page

 CASES

 Stern v. Marshall,
    564 U.S. 462 (2011) .........................................................................   17

 Troyer v. Adams,
    102 Haw. 399, 77 P.3d 83 (2003) ....................................................            8



 STATUTES

          Hawaii Revised Statutes

          Haw. Rev. Stat. § 663-15.5 .........................................................      2, 7, 17

          Haw. Rev. Stat. § 663-15.5(a).....................................................        7

          Haw. Rev. Stat. § 663-15.5(b) ....................................................        7



 RULES

          Federal Rules of Bankruptcy Procedure

          Fed. R. Bankr. P. 9019 ................................................................   5




126324_9.docx                                           ii
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 36 of 57
          MEMORANDUM IN SUPPORT OF PLAINTIFF’S PETITION
           FOR DETERMINATION OF GOOD FAITH SETTLEMENT
         [RE: TRASHMASTERS, CORRIDOR AND SPB DEFENDANTS]

                DANE S. FIELD (the “Plaintiff” or “Trustee”), the duly appointed

Chapter 7 bankruptcy trustee of the estate of Debtor ROLLOFFS HAWAII, LLC in

the bankruptcy case In re Rolloffs Hawaii, LLC, Bk. No. 16-01294 (the “Bankruptcy

Case”), and the Plaintiff in the adversary proceedings (i)         Dane S. Field v.

TrashMasters, LLC, et al., Adv. Proc. No. 18-90035 (the “Main Adversary”) and

(ii) Dane S. Field v. TrashMasters, LLC, Adv. Proc. No. 18-90034 (the “Colbeck

Adversary”), hereby submits this Memorandum in Support of Plaintiff’s Petition for

Determination of Good Faith Settlement [Re: TrashMasters, Corridor, and SPB

Defendants] (the “Petition”).

I.       INTRODUCTION

                Plaintiff seeks this Court’s report and recommendation to the United

States District Court for the District of Hawaii (the “District Court”) requesting that

the District Court enter an order (“Good Faith Order”) in the Main Adversary and

the Colbeck Adversary , in substantially the form attached to the Petition as Exhibit

“1”, determining that the Settlement Agreement between the Plaintiff, Defendant

TrashMasters, LLC (“TrashMasters”), the “Corridor Defendants” 1 and the “SPB




         1
          The term “Corridor Defendants” includes the following defendants:
(i) Corridor Capital LLC (“Corridor Capital”); (ii) Corridor Capital Advisors, LLC;

126324_9.docx
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 37 of 57
Defendants” 2, a copy of which is attached to the Petition as Exhibit “2”, has been

entered into in good faith, as provided in Haw. Rev. Stat. § 663-15.5, and as a

consequence, the “Remaining Defendants” 3 are barred from asserting claims and

cross claims against the “Settling Defendants”. (Collectively, TrashMasters, the

Corridor Defendants and the SPB Defendants are referred to herein as the “Settling

Defendants”).

                For the reasons discussed below, this Settlement Agreement was

entered into in “good faith” pursuant to Haw. Rev. Stat. § 663-15.5.

II.     BACKGROUND

                On December 7, 2018, the Trustee filed a Complaint against, inter alia,

the Settling Defendants in the Main Adversary alleging various claims of fraudulent

conveyance/transfer, breach of fiduciary duties, conspiracy, aiding and abetting,



(iii) Corridor TrashMasters, L.P.; (iv) Craig Enenstein; (v) L. Geoffrey Greulich;
(vi) Edward A. Monnier; and (vii) Jessamyn Davis.
        2
          The term “SPB Defendants” includes the following defendants: (i) SPB
Management, LLC (“SPB Management”); (ii) SPB Waste, LLC; (iii) SPB Capital
GP, LLC; (iv) SPB Capital Partners, L.P. (“SPB Capital”); (v) SPB Partners, LLC;
(vi) Ari D. Bass; (vii) Scott R. Bulloch; and (viii) Kenneth M. Pressberg.
        3
         The term “Remaining Defendants” includes the following defendants in
the Main Adversary: Kristian Gourlay (“Mr. Gourlay”); Douglas L. Asay; Douglas
D. Asay; Charles E. Leonard; Rolloffs Hawaii, Inc. (“ROHI”); The KNG Group,
LLC (“KNG”); Brian Colbeck (“Mr. Colbeck”) and Colbeck Consulting, LLC
(“Colbeck Consulting”), and Mr. Colbeck and Colbeck Consulting in the Colbeck
Adversary. (The Trustee has abandoned, but has not yet dismissed, his claims
against Mr. Colbeck and Colbeck Consulting.)


126324_9.docx                               2
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 38 of 57
alter ego, single business enterprise, and unjust enrichment. 4 These claims against

the Settling Defendants were rooted in substantial part in the Trustee’s allegations

that the Debtor fraudulently transferred approximately $1.8 million in purported

“advisory fees” to the Settling Defendants, and that in order to obtain these advisory

fees, the Settling Defendants intentionally formed the Debtor and its parent

company, TrashMasters, (i) with the fraudulent intent of extracting the advisory fees

ahead of the Debtor’s creditors, and, to that end (ii) causing the Debtor to pay other

debts of TrashMasters, and incidentally enabling the Settling Defendants’ extraction

of the advisory fees from the Debtor.

                In addition, on December 6, 2018, the Trustee filed a Complaint against

TrashMasters, Colbeck Consulting, and Mr. Colbeck in the Colbeck Adversary in

which the Trustee sought to avoid and recover $24,000 in payments the Debtor made

to Colbeck Consulting and/or Mr. Colbeck within the 90 days prior to the Debtor’s

filing of its petition on the basis that it was a preference, or in the alternative an

obligation of TrashMasters and not the Debtor, and thus fraudulent transfers made

for the benefit of TrashMasters.




        4
         The Trustee filed a First Amended Complaint on July 31, 2019 in which
he amended certain of the claims made in the initial Complaint.


126324_9.docx                               3
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 39 of 57
                The record of the Main Adversary and Colbeck Adversary is

incorporated herein by reference, and the Court may take notice of that record with

which it is familiar.

                The Trustee and the Settling Defendants engaged in a lengthy private

mediation in early May 2020 in which they briefed, further argued, and evaluated

their respective claims and defenses. As a result of the mediation, subject to Court

approval, the Trustee and the Settling Defendants have negotiated a settlement of

the Trustee’s claims against the Settling Defendants in the Main Adversary and the

Colbeck Adversary, as set forth in the Settlement Agreement attached to the Petition

as Exhibit “2”.

III.    TERMS OF THE SETTLEMENT

                The material terms of the Settlement Agreement provide as follows.

                1.      Settlement Payment. The Corridor Defendants and the SPB

Defendants shall pay to the Plaintiff the sum of $1,700,000.00 (the “Settlement

Payment”), an amount closely approximating the aggregate in advisory fees. The

Settlement Payment essentially allows the Trustee to recover in substantial part the

advisory fees the Debtor paid to the Corridor Defendants and the SPB Defendants,

and which the Trustee sought to avoid and recover in Counts 9-20 of his First

Amended Complaint. Corridor Capital shall pay the Trustee $943,500.00 (the




126324_9.docx                              4
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 40 of 57
“Corridor Payment”), and SPB Capital shall pay the Trustee $756,500.00 (the “SPB

Payment”).

                Both the Corridor Payment and the SPB Payment shall be made to the

Plaintiff, within five (5) days after (and no earlier): (i) entry of a final, non-

appealable order approving the Settlement Agreement pursuant to Fed. R. Bankr. P.

9019 (“Settlement Order”), and (ii) entry of a final non-appealable Good Faith Order

in the Main Adversary and Colbeck Adversary. 5

                2.    Settling Defendants’ Release and Waiver. Upon the Trustee’s

release and waiver of each of Debtor estate’s claims against the Settling Defendants,

each of the Settling Defendants shall separately release and waive each of their

respective claims against the Trustee.

                3.    Trustee’s Release and Waiver. The Trustee shall separately

release and waive his claims against the Settling Defendants effective upon: (i) the

Trustee’s receipt of each of the Settling Defendants’ respective portions of the

Settlement Payment (including any applicable interest), (ii) entry of a non-



        5
          The Settlement Order and Good Faith Orders are intended by the parties
to become “final and non-appealable” when the time for appeal has run. Should
either order be “appealed”, the parties agree the Main Adversary and Colbeck
Adversary shall remain stayed as between the Trustee and the Settling Defendants
during the pendency of any appeals, the Trustee’s claims against the Settling
Defendants may be severed, and findings and determinations made in the Main
Adversary and Colbeck Adversary shall not be entitled to a preclusive effect as
between the Settling Defendants and the Trustee.


126324_9.docx                             5
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 41 of 57
appealable Settlement Order, and (iii) entry of a non-appealable Good Faith Order,

and subject to the Trustee’s right to rescind his release and waiver in the event

Corridor Capital or SPB Capital (the parties who are to pay the Corridor Payment

and the SPB Payment) becomes the subject of a bankruptcy proceeding. The Trustee

is not releasing and waiving his claims against any of the Remaining Defendants in

the Main Adversary or the Colbeck Adversary.

                Within seven (7) days after the passing of ninety-one (91) days after the

Trustee’s receipt of the Corridor Payment or the SPB Payment, the Trustee shall

seek to dismiss with prejudice the Trustee’s claims against the applicable “released”

Settling Defendants in the Main Adversary and/or the Colbeck Adversary.

                4.    Stay of litigation. Litigation in the Main Adversary and Colbeck

Adversary shall be stayed as between the Trustee and the Settling Defendants while

the parties obtain entry of a non-appealable Settlement Order and Good Faith Order.

In the event of an appeal of either the Settlement Order or the Good Faith Order, the

Trustee shall have the right to sever and stay the Trustee’s claims against the Settling

Defendants and continue to litigate the Trustee’s claims against the Remaining

Defendants in the Main Adversary and Colbeck Adversary, notwithstanding the

appeal.

                5.    Extension of Trial Date. The Settling Defendants agree to not

object to an extension of the trial date in the Main Adversary, to the extent necessary



126324_9.docx                                6
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 42 of 57
to account for the time it will take for entry of a final, non-appealable Settlement

Order and final, non-appealable Good Faith Order.

IV.     DETERMINATION OF GOOD FAITH SETTLEMENT

                Pursuant to Haw. Rev. Stat. § 663-15.5, a party may petition the Court

for a hearing on the issue of the “good faith” of a settlement entered into by the

plaintiff and one or more alleged tortfeasors or co-obligors. See Haw. Rev. Stat.

§ 663-15.5(b)

                Under Haw. Rev. Stat. § 663-15.5:

                (a) A release, dismissal with or without prejudice, or a
                covenant not to sue or not to enforce a judgment that is
                given in good faith under subsection (b) to one or more
                joint tortfeasors, or to one or more co-obligors who are
                mutually subject to contribution rights, shall:

                   (1) Not discharge any other joint tortfeasor or co-
                obligor not released from liability unless its terms so
                provide;

                    (2) Reduce the claims against the other joint
                tortfeasor or co-obligor not released in the amount
                stipulated by the release, dismissal, or covenant, or in the
                amount of the consideration paid for it, whichever is
                greater; and

                    (3) Discharge the party to whom it is given from all
                liability for any contribution to any other joint tortfeasor
                or co-obligor.

Haw. Rev. Stat. § 663-15.5(a) (emphasis added).




126324_9.docx                                7
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 43 of 57
                The determination of whether a settlement is in good faith is within the

sound discretion of the trial court in light of the circumstances surrounding the

settlement. Troyer v. Adams, 102 Haw. 399, 427, 77 P.3d 83, 111 (2003). The

Hawaii Supreme Court has provided a non-exclusive list of factors a court may

consider, to the extent they are known at the time of settlement, in determining

whether the settlement was given in good faith:

                (1) the type of case and difficulty of proof at trial, e.g.,
                rear-end motor vehicle collision, medical malpractice,
                product liability, etc.; (2) the realistic approximation of
                total damages that the plaintiff seeks; (3) the strength of
                the plaintiff’s claim and the realistic likelihood of his or
                her success at trial; (4) the predicted expense of litigation;
                (5) the relative degree of fault of the settling tortfeasors;
                (6) the amount of consideration paid to settle the claims;
                (7) the insurance policy limits and solvency of the joint
                tortfeasors; (8) the relationship among the parties and
                whether it is conducive to collusion or wrongful conduct;
                and (9) any other evidence that the settlement is aimed at
                injuring the interests of a non-settling tortfeasor or
                motivated by other wrongful purpose.

Id.

V.      THE TOTALITY OF THE CIRCUMSTANCES DEMONSTRATES
        THAT THE SETTLEMENT AGREEMENT WAS MADE IN GOOD
        FAITH

                The Settlement Agreement in this case was made in good faith under

the totality of circumstances. Each of the non-exhaustive list of factors that the

Hawaii Supreme Court has set forth in Troyer, 102 Haw. at 427, and which a court




126324_9.docx                                 8
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 44 of 57
may consider when determining whether a settlement has been given in good faith

are discussed below.

                1.    Type of Case and Difficulty of Proof at Trial

                In the Main Adversary, the Trustee alleged forty-three (43) Counts in

his FAC seeking to recover transfers made to one or more of the twenty-four (24)

defendants named in the case and principally arising from five (5) groups of transfers

(approximately $12M) that the Debtor made – (i) advisory fees (approximately

$1.8M) paid to Corridor Capital (which the Trustee alleges benefitted each of the

Corridor Defendants), and SPB Management (which the Trustee alleges benefitted

each of the SPB Defendants), (ii) 2009 purchase price payments (approximately

$7.1M) to ROHI, (iii) 2012 payment (approximately $752k) to ROHI on a

promissory note from TrashMasters, (iv) 2012 payment (approximately $1.5M) to

KNG on a promissory note from TrashMasters, and (v) payments (approximately

$417k) made to Mr. Colbeck and/or Colbeck Consulting pursuant to a consulting

agreement with TrashMasters.        In addition, the Trustee has alleged counts of

wrongdoing, including breach of fiduciary duties, conspiracy, aiding and abetting,

alter ego, single business enterprise, and unjust enrichment. The complexity of the

case was not only evident from the number of claims (43 claims), but also from the

number of defendants (24 defendants), and the time span over which the claims were

made (2009-2016).


126324_9.docx                              9
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 45 of 57
                As the Court is well aware, issues of insolvency, reasonable equivalent

value, duties, and extension of liability to the various Settling Defendants via the

Trustee’s claims of conspiracy, alter ego, and single business enterprise were raised

in the Main Adversary through the Settling Defendants’ and Mr. Gourlay and KNG’s

(the “KNG Defendants”) motions to dismiss. As these issues are highly factual in

nature, and may require expert witnesses, the case was expected by the Trustee and

the Settling Parties to be both expensive and challenging, with risks on both sides.

                Further, as only SPB Management and Corridor Capital were the

direct/initial transferees of the $1.8M in Advisory Fees, to extend liability to the

Settling Defendants who were not direct transferees of funds from the Debtor, the

Trustee alleged in the FAC claims of breach of fiduciary duty, conspiracy, alter ego,

and single enterprise. The Trustee believes the claims are meritorious, however

given, inter alia, the use of TrashMasters as an intermediary holding company, the

corporate structure of the Settling Defendants (including their formation in other

jurisdictions), the financial condition of these entities, the high legal standards that

must be met to extend liability to non-transferees, and the fact intensive nature of

these claims against the Settling Defendants, which the Trustee alleged “benefitted”

from these transfers, these claims would be uncertain and difficult to prove at trial.

                Finally, in the Colbeck Adversary, the Trustee sought to recover

$24,000 from Mr. Colbeck and Colbeck Consulting, as initial transferees of



126324_9.docx                               10
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 46 of 57
preferential and/or fraudulent transfers, and from TrashMasters, as an entity for

whose benefit said transfers were made. As the Court is aware, Mr. Colbeck took

his own life in May 2019 and the Trustee has abandoned the Debtor estate’s claims

against Mr. Colbeck and Colbeck Consulting as it did not appear that either had

assets available to satisfy a potential judgment against them in the Main Adversary

or the Colbeck Adversary. 6 With Mr. Colbeck no longer available and TrashMasters

having no assets, it would not only be difficult for the Trustee to pursue the claims,

it would be difficult to collect upon any judgment.

                2.    Approximation of Damages

                The Trustee generally alleged in the Main Adversary that the Settling

Defendants were responsible for certain fraudulent transfers made, the aggregate

amount of which was approximately $12 Million.              The Settling Defendants,

however, only directly received approximately $1.8 Million in advisory fees from

the Debtor. The other $10.2 Million were transfers made to other defendants in the

case (ROHI, the KNG Group, and Mr. Colbeck/ Colbeck Consulting).

                To extend liability to the Settling Defendants that were not initial

transferees of the advisory fees, required the Trustee to prevail on its other claims of




        6
         See Noticed of Proposed Abandonment of Property, filed on March 19,
2020 [Dkt. # 529] and Order Authorizing Trustee’s Abandonment of Property, filed
on March 9, 2020 [Dkt. #532] in the Bankruptcy Case.


126324_9.docx                              11
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 47 of 57
wrongdoing.          These claims, however, as discussed above were complex and

challenging, making the Trustee’s claims against the Settling Defendants more

difficult to prove beyond the $1.8M that SPB Management and Corridor Capital had

received.

                Further, TrashMasters was utilized as an intermediary shell holding

company, and accordingly had no operations, income or assets from which the

Trustee could recover should he prevail on his claims and obtain judgment against

TrashMasters. (TrashMasters’ only asset was its equity interest in the Debtor.)

Similarly, the death of Mr. Colbeck, as stated earlier, made it difficult to collect the

$24,000 the Trustee pursued in the Colbeck Adversary, let alone the $417,000 the

Trustee pursued in the Main Adversary against Mr. Colbeck and Colbeck

Consulting.

                3.      Strength of Claims

                As set forth above, while the Trustee alleged colorable claims against

the Settling Defendants in the Main Adversary, the claims were subject to inter alia

issues of alleged solvency, reasonably equivalent value and statute of limitations

defenses, and high legal standards to extend liability to non-transferees who the

Trustee alleged “benefitted” from the alleged transfers. In the Colbeck Adversary,

the death of Mr. Colbeck presented a challenge in the Trustee’s claims against

TrashMasters. In any event, there is uncertainty in all litigation, and there is greater


126324_9.docx                                12
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 48 of 57
uncertainty of obtaining a judgment against the Settling Defendants upon any other

claims except the claims for the advisory fees.

                4.    Expense of Litigation

                Litigation of the claims made against the Settling Defendants would

have been expensive. The Settling Defendants had already filed two (2) very

complex and lengthy motions to dismiss, with the KNG Defendants filing their own

separate motion for judgment on the pleadings, which caused the Settling

Defendants as well as the Trustee to incur substantial legal fees. While the Trustee

had conducted some discovery, additional discovery, including depositions would

have been necessary, and the likelihood of discovery disputes (as well as other

pretrial disputes) highly anticipated. In addition, factual issues like insolvency

required the use of expert witnesses which only would have increased the expense

of litigation to both the Trustee and the Settling Defendants.

                The Settlement Agreement reduces the litigation expenses to the estate

and guarantees a greater return to unsecured creditors in the case.

                5.    Relative Degree of Fault

                The Trustee alleged in the FAC that the Settling Defendants

intentionally set up and engaged in a fraudulent scheme whereby they formed shell

entities (TrashMasters, Corridor TrashMasters, L.P. and SPB Waste, LLC) to shield

them from liability, all the while causing the Debtor to pay for the debts of its parent


126324_9.docx                               13
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 49 of 57
holding company, TrashMasters. Corridor Capital and SPB Management, however,

were the only entities that directly received the advisory fees which the Trustee is

recovering in the Settlement Agreement. The other Settling Defendants were alleged

to have been subsequent transferees or entities for whose benefit the advisory fees

were made, and entities for whose benefit the other alleged fraudulent transfers were

made. As a result, the relative degree of fault of the Settling Defendants in respect

of the other $10M in claims the Trustee had made against the Remaining Defendants

in the case is uncertain.

                Thus, to the extent the Settlement Agreement recovers for the estate a

substantial portion of the advisory fees the Debtor paid to Corridor Capital and SPB

Management, it is consistent with the degree of fault attributable to the Settling

Defendants in the case.

                6.    Consideration

                In the Settlement Agreement, the Trustee is to receive a Settlement

Payment in the amount of $1,700,000.00 from the Settling Defendants, which

essentially recovers, for the benefit of the Debtor’s estate, a substantial portion of

the $1,849,131.62 in advisory fees which the Debtor paid to Corridor Capital and

SPB Management. While the $1.7M Settlement Payment is less than the $12M in

claims the Trustee had made against all of the Defendants in the case, the Settlement




126324_9.docx                               14
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 50 of 57
consideration recovers a considerable portion of the payments the Settling

Defendants received as initial transferees from the Debtor. 7

                The remaining $10M in transfers were made to other defendants in the

case, including ROHI, KNG and Mr. Colbeck/Colbeck Consulting. 8 ROHI and

KNG, however, held equity positions in TrashMasters, and Mr. Gourlay, a principal

of KNG, held a management position in the Debtor. Accordingly, the principals of

ROHI as well as KNG were well aware of the way in which the contested transfers

were made, and made no objection when they received said transfers.

                7.    Available Insurance

                The Settling Defendants represented to the Trustee that certain

insurance proceeds were available to Corridor, and that while SPB had coverage, it

had largely exhausted its limits on other unrelated claims. Further, the policies are

“cannibalizing”, and continued litigation would exhaust the availability of insurance

proceeds to settle or satisfy any judgment. The Settling Defendants have represented

to the Trustee that all available insurance proceeds will be exhausted and used to

fund the Settlement Payment and while the insurance proceeds will not fund the


        7
         TrashMasters was a shell holding company with no operations and
income, with its sole asset being its equity interest in the Debtor. Accordingly, the
Trustee would be unable to recover from TrashMasters any portion of the Settlement
Payment.
        8
         The Trustee has abandoned his claims against Mr. Colbeck and Colbeck
Consulting.


126324_9.docx                               15
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 51 of 57
entire Settlement Payment, one or more of the Corridor Defendants is funding the

deficiency as to the Corridor Payment in cash, and one or more of the SPB

Defendants is funding the deficiency as to the SPB Payment in cash.

                8.    Collusion or Wrongdoing and Injury to Non-Settling Parties

                The Trustee is an independent, court appointed fiduciary, who has had

no relationship or dealings with the Settling Defendants prior to having been

appointed as the Chapter 11, and later the Chapter 7 Trustee, of the Debtor’s estate,

and whose duties include a duty to pursue recoveries for distribution to the estate’s

creditors. Accordingly, there is no collusion or wrongdoing between the Trustee and

the Settling Defendants. Further, the Trustee in settling with the Settling Defendants

is seeking to recover amounts those parties received as alleged fraudulent transfers.

While the Trustee has made other claims against the Settling Defendants, those

claims relate to transfers made to other defendants, meaning the Settling Defendants

did not directly receive those transfers. As a result, the Settlement Agreement does

not harm the non-settling defendants in this case. Further, ROHI, KNG and Mr.

Gourlay, non-settling defendants that received direct transfers from the Debtor, were

well aware of the Settling Defendants’ conduct, as they were also equity holders in

TrashMasters and/or officers/directors of the Debtor and/or TrashMasters.




126324_9.docx                              16
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 52 of 57
VI.     ENTRY OF ORDER BY THE UNITED STATES DISTRICT COURT
        FOR THE DISTRICT OF HAWAII

                The Settlement Agreement contemplates the entry of an order by the

District Court in the Main Adversary and Colbeck Adversary determining this

settlement to have been made in good faith, pursuant to Haw. Rev. Stat. § 663-15.5.,

and barring claims and dismissing cross-claims by non-settling defendants in the

Main Adversary and the Colbeck Adversary. This additional request is being made

as the Settling Defendants are concerned that a good faith determination order under

Haw. Rev. Stats. § 663-15.5 must be made by an Article 3 judge under Stern v.

Marshall, 564 U.S. 462 (2011). Accordingly, the Trustee respectfully requests that

this Court submit a report and recommendation to the District Court requesting entry

of an order in substantially the form attached as Exhibit “1” in the Main Adversary

and Colbeck Adversary determining that the Settlement Agreement has been entered

into in good faith, as provided in Haw. Rev. Stat. § 663-15.5 and barring claims and

dismissing cross-claims of the Remaining Defendants.

VII. CONCLUSION

                Based on the foregoing, the Plaintiff respectfully requests that this

Court issue its report and recommendation to the District Court requesting the

District Court’s entry of an order in the Main Adversary and the Colbeck Adversary,

in substantially the form attached as Exhibit “1”, determining that the Settlement

Agreement has been entered into in good faith, as provided in Haw. Rev. Stat. § 663-

126324_9.docx                              17
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 53 of 57
15.5, and barring claims and dismissing cross-claims of the Remaining Defendants

against the Settling Defendants.

                DATED: Honolulu, Hawaii, July 10, 2020.


                                                    /s/ Carisa Lima Ka’ala Duffy
                                                    SIMON KLEVANSKY
                                                    ALIKA L. PIPER
                                                    CARISA LIMA KA’ALA DUFFY
                                                    Attorneys for Trustee Dane S. Field


Dane S. Field, Chapter 7 Trustee for the Estate of Rolloffs Hawaii, LLC v. TrashMasters, LLC, et
al., Adversary Proceeding No. 18-90035, United States Bankruptcy Court, District of Hawaii;
MEMORANDUM IN SUPPORT OF PLAINTIFF’S PETITION FOR DETERMINATION OF
GOOD FAITH SETTLEMENT [RE: TRASHMASTERS, CORRIDOR AND SPB
DEFENDANTS]




126324_9.docx                                  18
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 54 of 57
                IN THE UNITED STATES BANKRUPTCY COURT

                      FOR THE DISTRICT OF HAWAII

  In re                                    Case No. 16-01294
                                           (Chapter 7)
  ROLLOFFS HAWAII, LLC,

                     Debtor.


  DANE S. FIELD, Chapter 7 Trustee         Adversary Proceeding No. 18-90035
  for the Estate of Rolloffs Hawaii, LLC
                                           DECLARATION OF DANE S.
                     Plaintiff,            FIELD

                v.

  TRASHMASTERS, LLC;
  CORRIDOR CAPITAL LLC;
  CORRIDOR CAPITAL ADVISORS,
  LLC; CORRIDOR
  TRASHMASTERS, L.P.; SPB
  MANAGEMENT, LLC; SPB
  WASTE, LLC; SPB CAPITAL GP,
  LLC; SPB CAPITAL PARTNERS,
  L.P.; SPB PARTNERS, LLC; CRAIG
  ENENSTEIN; L. GEOFFREY
  GREULICH; EDWARD A.
  MONNIER; JESSAMYN DAVIS;
  ARI D. BASS; SCOTT R.
  BULLOCH; KENNETH M.
  PRESSBERG; KRISTIAN
  GOURLAY; DOUGLAS L. ASAY;
  DOUGLAS D. ASAY; CHARLES E.
  LEONARD; BRIAN COLBECK
  [ESTATE OF BRIAN COLBECK];
  ROLLOFFS HAWAII, INC.; THE
  KNG GROUP, LLC; COLBECK
  CONSULTING LLC; JOHN DOES 1-

126324_9.docx
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 55 of 57
  50; JANE DOES 1-50; DOE
  CORPORATIONS 1-50; DOE
  PARTNERSHIPS 1-50; DOE
  ENTITIES 1-50,

                       Defendants.


  DANE S. FIELD, Chapter 7 Trustee             Adversary Proceeding No. 18-90034
  for the Estate of Rolloffs Hawaii, LLC

                       Plaintiff,

                 v.

  TRASHMASTERS, LLC; COLBECK
  CONSULTING LLC; BRIAN
  COLBECK; JOHN DOES 1-50;
  JANE DOES 1-50; DOE
  CORPORATIONS 1-50;
  PARTNERSHIPS 1-50; DOE
  ENTITIES 1-50,

                       Defendants.


                       DECLARATION OF DANE S. FIELD

                DANE S. FIELD declares under penalty of perjury as follows:

                1.    I am the duly appointed Chapter 7 Trustee (“Trustee”) of the

bankruptcy estate of Rolloffs Hawaii, LLC (the “Debtor”) in the above-captioned

case.




126324_9.docx                              2
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 56 of 57
                2.    I make this declaration in support of Plaintiff’s Petition for

Determination of Good Faith Settlement [Re: TrashMasters, Corridor and SPB

Defendants], filed concurrently herewith (the “Petition”).

                3.    I have reviewed the contents of the Petition and the

Memorandum in Support of the Petition and attest that the facts set forth therein are

true and correct to the best of my knowledge, information and belief.

                4.    Attached to the Petition as Exhibit “2”, is a true and correct copy

of the Settlement Agreement negotiated and agreed to among the Trustee and the

Settling Defendants as defined in the Settlement Agreement and the Petition.

                5.    For the reasons set forth in the Petition and the Memorandum in

Support of the Petition, the Settlement Agreement is in the best interests of the

Debtor’s estate, is reasonable, and is entered into in good faith.

                I declare, under penalty of perjury, that the foregoing is true and correct.

                DATED: Honolulu, Hawaii, July 8, 2020.

                                                  /s/ Dane S. Field
                                                  DANE S. FIELD




126324_9.docx                                 3
U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 180 Filed 07/10/20 Page 57 of 57
